    19-01329-NPO Dkt 66 Filed 03/01/21 Entered 03/01/21 12:24:35 Page 1 of 1


__________________________________________________________________
                                                         SO ORDERED,




                                                        Judge Neil P. Olack
                                                        United States Bankruptcy Judge
                                                        Date Signed: March 1, 2021


               The Order of the Court is set forth below. The docket reflects the date entered.
__________________________________________________________________

                              IN THE UNITED STATES BANKRUPTCY COURT FOR
                                  THE SOUTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                                                         CHAPTER 13 NO.:

ALFRED DEWAYNE WILLIS                                                                     19 – 01329 – NPO

                                                   AGREED ORDER

         THIS CAUSE was set for hearing on February 22, 2021 on the Debtor’s Motion to Sell Real Estate [DK #56];
Trustee’s Response [DK #58] and Response by SN Servicing Corporation, as servicer for U.S. Bank Trust National
Association, as Trustee of Dwelling Series IV Trust [DK #62]; and after notice and opportunity for hearing and the
Court being fully advised finds that the parties agree as follows:
         THAT, Debtor’s Motion to Sell Real Estate is hereby granted. The Debtor is authorized to sell his homestead
property located at 209 Holly Hill Dr., Jackson, MS 39212.
         THAT, any net proceeds after satisfaction of the mortgage, liens, closing costs, and attorney fees associated
with the closing shall be turned over to the Trustee for disbursement.
         THAT, the Trustee shall be authorized to disburse any net proceeds to unsecured creditors in excess of
Debtor’s homestead exemption of $75,000.00.
         THAT, the Trustee is hereby authorized to make no further disbursements on SN Servicing Corporation’s
mortgage claim as said claim shall be paid in full at closing.
         THAT, Debtor’s wage order shall be amended as necessary to comply with the terms of this Agreed Order.


                                                 ##END OF ORDER##
AGREED:


/s/Joshua C. Lawhorn                                             /s/Michael M. Williams
JOSHUA C. LAWHORN – MSB #103902                                  MICHAEL M. WILLIAMS – MSB #7252
ATTORNEY FOR TRUSTEE                                             ATTORNEY FOR DEBTOR
POST OFFICE BOX 4476
JACKSON, MS 39296-4476                                           /s/John S. Simpson
PHONE: 601/362-6161                                              JOHN S. SIMPSON – MSB #8525
FAX: 601/362-8826                                                ATTORNEY FOR SN SERVICING CORPORATION
E-MAIL: HJB@HBARKLEY13.COM
